Citation Nr: 1314759	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for frostbite residuals of the right hand. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from October 1958 to January 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision. 

In October 2012, the Board remanded the Veteran's claim for additional development, which has since been completed.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a residual frostbite disability as a result of cold weather exposure during service. 


CONCLUSION OF LAW

Criteria for service connection for cold injury residuals of the right hand have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
VA procedure allows that even without any specific record of a cold injury, VA may still grant service connection for residuals of cold injury that are diagnosed long after service.  In such cases, VA provides that service connection may be granted, but only when the following are shown: (1) the cold injury was incurred during military service and (2) an intercurrent non-service connected (NSC) cause cannot be determined.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.dd.

Chronic fungal infection of the feet, disturbances of nail growth, joint pain, cold sensitization, peripheral neuropathy, numbness, and weakness may be signs and symptoms of residuals of a cold weather injury.  See VA Adjudication Procedure Manual, M21-1MR, Part I, Subpart iv, Chapter 4, Section E, Topic 21, Block c. 

In June 2006, the Veteran filed a claim seeking service connection for frostbite residuals in his right hand.  He asserted that while stationed in France in the early 1960s, he had to march and stand around in extremely cold weather, which he believes led to the development of frostbite.  At his Board hearing in March 2011, the Veteran asserted that during wintertime they had to walk outside to the motor pool, where they were outside for several hours.  He acknowledged having been issued wool gloves, but noted that the gloves often became wet.  The Veteran denied receiving any treatment for his hands while in service.  

The Veteran was asked why he thought he had frostbite as opposed to his hands just being cold, to which he replied that he had previously told his doctor that his finger turned white when it got cold, and the doctor reportedly stated that such was a symptom of frostbite.  The Veteran indicated that he had not previously known why his finger got cold and numb.  

The Veteran's service personnel records confirm that he was stationed in and around Toul, France from approximately May 1960 until January 1962.  However, service treatment records do not show any hand related complaints while the Veteran was in service, and he specifically denied any finger or foot (the Veteran previously filed for service connection for frostbite of the feet) problems on a medical history survey completed in conjunction with his separation physical.  The Veteran's separation physical found his upper extremities to be normal.

No medical evidence is of record following service for more than 40 years until July 2006 when the Veteran's private doctor, Dr. Young, wrote that the Veteran had been diagnosed in the past by Dr. Johnson with a history of third finger frostbite injury from 1960.  However, the letter provided no indication what the basis was for Dr. Johnson's diagnosis and no reported symptoms relied on by Dr. Johnson were reported.  In July 2006, Dr. Young wrote that the Veteran had a reported history of experiencing neurological symptoms of intermittent burning/numbness in his middle finger when cold, yet no such symptoms were identified on Dr. Young's review of systems that day.  The Veteran reported that he had experienced numbness and irritation in the distal right third finger since being stationed in France in the early 1960s.  However, no rationale was provided for the conclusion that the Veteran had frostbite as a result of his time in service.  Indeed, the Veteran's representative acknowledged at his Board hearing that this information was absent and asked that the claim be held open to allow the Veteran to obtain such evidence.  Unfortunately, no additional evidence was received from the Veteran.

The Board did remand the Veteran's claim in October 2012 in an effort to obtain the private treatment records from Dr. Johnson at the Pacific Medical Group.  The identified private treatment records were sought as directed, but a letter was received in November 2012 from the Pacific Medical Group indicating that they could not locate any documentation that the Veteran had been diagnosed with frostbite at that clinic.  The Veteran was informed of this lack of records, but he indicated that he did not have any additional records to provide.

The Board also requested that an examination be provided, and the examiner was asked to specifically determine whether the Veteran had any current frostbite residuals in his right hand, and, if so, whether it was at least as likely as not (50 percent or greater) that any such residuals were the result of cold weather exposure in France in the early 1960s.

The Veteran was provided with the VA examination in December 2012.  The examiner, after examining the Veteran and reviewing the claims file, found that the Veteran did not have any cold injury residuals.  The examiner was fully aware of the Veteran's reported cold exposure in service, specifically that his hands were frequently wet and cold in the winter and his fingers were occasionally numb.  

However, the examiner noted that the Veteran did not receive any specific treatment for cold injuries or frostbite during service, and had not required any time off from work or a change in work duties as a result of his cold exposure.  The examiner noted that following service the Veteran had been able to perform all routine occupational and daily living activities without impairment.  The Veteran asserted that he experienced numbness in his fingers when exposed to the cold and would respond by wearing gloves; and the examiner observed that the Veteran's primary care provider had treated him for "cold injury."  However, the examiner noted that there was no indication of what symptoms the Veteran was actually treated for, and remarked that Dr. Young had not found any frostbite residuals on his examination.  Moreover, on examination, the examiner found no evidence of cold injury residuals.

In conclusion, the examiner stated that it was less likely than not that the Veteran had any cold injury residuals as a result of cold weather exposure in service.  The examiner noted that there were no current residuals of frostbite in either hand, as there had been no impairment to the functioning of the Veteran's hands since service, and no impairment in his occupational functioning at any time.  

While it appears that the Veteran's private doctor had suggested in the past that he might have cold injury residuals, no supporting medical records have been obtained to support such a finding.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, here, while the Veteran has reported being diagnosed with cold injury residuals, there is no medical evidence of record that supports such a diagnosis, and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 
 
Additionally, while the Veteran, as a lay person, is considered competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  That is, the Veteran can report symptoms he experiences or has experienced since his cold weather exposure, but he is not considered to have the medical qualification to establish that any such symptoms constituted a chronic frostbite disability. 

The Board did take note of the fact that the evidence of record suggested that the Veteran might have cold injury residuals in his right hand, and provided a VA examination to investigate such an allegation.  However, the examiner after a complete examination and review of the Veteran's claims file, found that the evidence did not actually show the presence of any cold injury residuals.  This opinion was supported by a complete rationale, it was grounded in the evidence of record, and it has not been undermined by any subsequent medical opinion.  As such, it is found to be highly probative and entitled to great weight. 

Moreover, this opinion is the most thorough and comprehensive evidence of record as to the critical question, since it was provided with a complete review of the evidence of record, including the Veteran's service treatment records.  This is relevant in that the Veteran specifically denied any finger problems at separation and his upper extremities were found to be normal.  As such, any assertion that the Veteran has experienced hand symptoms since service is undermined by his specific denial at separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The Board is aware of the Veteran's reported symptoms, but notes that the examiner also was fully aware of the symptoms, but found that they did not constitute a cold injury residual disability.

As described, the weight of the evidence is clearly against the Veteran's claim, and it is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Several private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his right hand.  Additionally, as noted above, VA attempted to obtain the records from Dr. Johnson, but was informed that no records were available.  This information was conveyed to the Veteran in December 2012, but he responded that he did not have the records either.  See 38 C.F.R. § 3.159(e).

The Veteran also testified at a hearing before the Board.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing, the undersigned Veterans Law Judge held the record open, suggesting that a clarification of a private medical opinion would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for frostbite residuals of the right hand.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


